Case: 22-10251     Document: 00516467995         Page: 1     Date Filed: 09/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 12, 2022
                                  No. 22-10251
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edman Castro-Salazar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-144-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Edman Castro-Salazar appeals his sentence for illegal reentry into the
   United States after having been ordered removed, in violation of 8 U.S.C.
   § 1326(a) and (b)(1). He contends that the enhancement of his sentence
   pursuant to § 1326(b)(1), which established a mandatory maximum sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10251      Document: 00516467995          Page: 2   Date Filed: 09/12/2022




                                    No. 22-10251


   of ten years of imprisonment, is unconstitutional because it was based on a
   prior conviction that was not alleged in the indictment. He concedes that this
   argument is foreclosed by the Supreme Court’s decision in Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), and merely seeks to preserve this
   claim for further review. The Government has filed a motion for summary
   affirmance, asserting that Castro-Salazar’s argument is foreclosed.
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion
   for summary affirmance is GRANTED, the Government’s alternative
   motion for an extension of time to file a brief is DENIED, and the district
   court’s judgment is AFFIRMED.




                                         2